Citation Nr: 1742960	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-27 669	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a sleep disorder other than sleep apnea.  

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for heart disease.  

6.  Entitlement to service connection for posttraumatic stress disorder.  

7.  Entitlement to an evaluation in excess of 10 percent for hypertension.  

8.  Entitlement to an evaluation in excess of 10 percent for lumbar strain.  

9.  Entitlement to an evaluation in excess of 10 percent for tinea pedis.
10.  Entitlement to a compensable evaluation for hemorrhoids.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney 


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active service from May 1981 to September 1992.  This included deployment to Southwest Asia from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, August 2013, and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Atlanta, Georgia.  The Atlanta RO certified this case to the Board on appeal.  

The Board remanded the case for further development in July 2014 and August 2015.  In November 2014 and January 2015, the Agency of Original Jurisdiction (AOJ) provided corrective VCAA notice with regard to secondary service connection.  The AOJ also associated September 1997 through April 2015 Atlanta VA Medical Center (VAMC) treatment records with the Veteran's Virtual VA claims file.  The Veteran attended a January 2015 VA examination.  Following the August 2015 remand, the AOJ obtained an addendum medical nexus opinion in March 2016.  The AOJ contacted the Veteran for his authorization to release any private treatment records in September 2015 and March 2016.  The AOJ finally obtained the Atlanta VAMC records for treatment since April 2015 in November 2015 and March 2016, and received the Social Security Administration records in March 2016.  The case has since been returned to the Board for appellate review.  

In May 2017, the AOJ further updated the Veteran's electronic claims file with the most recent Atlanta VAMC treatment records, which show that the Veteran continues to use a CPAP machine.  This evidence was not previously considered by the RO, and the Veteran did not submit a waiver of the AOJ's initial consideration of the evidence.  However, as will be discussed below, there is no dispute that the Veteran has a current diagnosis of sleep apnea that he treats with the use of a CPAP machine.  Thus, the remaining issue is whether the evidence establishes a relationship between the Veteran's current disorder and either his military service or his service-connected conditions.  As such, the additional evidence is not relevant to that question, which is the crux of this case.  Instead, the new treatment records are merely cumulative of the evidence already of record.  Therefore, the Board will proceed with a decision of entitlement to service connection for sleep apnea.  

The RO characterized the issue on appeal as entitlement to service connection for sleep apnea.  However, the Veteran has also made lay statements regarding insomnia.  The Board will therefore recharacterize the issue more broadly, as entitlement to a sleep disorder, in light of the Veteran's lay assertions.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  However, in light of the unique evidentiary and regulatory requirements associated with a service-connection claim for sleep disturbance by a Persian Gulf War Veteran under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board has bifurcated the Veteran's claim into separate issues of service connection for sleep apnea and service connection for a sleep disorder other than sleep apnea as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The issues of whether new and material evidence had been submitted to reopen a service-connection claim for a bilateral foot disorder; service connection for a sleep disorder other than sleep apnea, diabetes, heart disease, and posttraumatic stress disorder (PTSD); increased evaluations for hypertension, lumbar strain, tinea pedis, and hemorrhoids; and total disability evaluation based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's current sleep apnea did not manifest during active service and is not otherwise causally or etiologically related to his active service.

2.  The Veteran's current sleep apnea was not caused or aggravated by his service-connected hypertension.


CONCLUSION OF LAW

Sleep apnea was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the VA's duty to notify and assist has been met.  The RO sent an adequate notice letters to the Veteran in December 2008, November 2014, and January 2015.  Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's service-connection claim for sleep apnea has been fully developed and re-adjudicated by the AOJ in April 2015 and May 2016 after additional notice was provided in November 2014 and January 2015.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, all available service treatment records and post-service medical records have been obtained.  While the Veteran submitted private treatment records in September 2012, he has not since identified any further outstanding private records pertinent to the issue decided herein.  Again, the AOJ specifically contacted him regarding his authorization to release any private treatment records in September 2015 and March 2016, but the Veteran failed to respond with any identification of additional private treatment records.  VA examinations and medical opinion were also obtained in January 2015 and March 2016; both examinations were adequate as to secondary service connection, but as will be explained further below, the January 2015 examiner's opinion as to direct service connection was insufficient and will not be relied upon for that purpose.  Moreover, the Board notes that there has been substantial compliance with the July 2014 and August 2015 remand directives with regard to sleep apnea as discussed above.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

Service Connection for Sleep Apnea

The Veteran contends that his sleep apnea is directly related to his service.  He reported at the January 2015 VA examination that he had trouble sleeping for more than four hours per night immediately upon separation from service.  The Veteran has alternatively argued in his July 2009 notice of disagreement, September 2009 notice of disagreement, and May 2010 substantive appeal that that his sleep apnea, gastroesophageal reflux disease (GERD), sexual dysfunction, and service-connected hypertension are all related.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, a Veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - also known as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability may also be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for sleep apnea.

The Veteran filed his service-connection claim for sleep apnea in December 2008, and reported that he had been diagnosed with sleep apnea through a sleep study at the Atlanta VAMC in a VCAA response statement later that month.  The Atlanta VAMC treatment records in fact show diagnosis for sleep apnea based on an October 2007 sleep study.  Thus, there is evidence of record showing a current diagnosis for sleep apnea.  See Holton, 557 F.3d at 1366.  

However, there is no indication in the service treatment records that the Veteran ever had any problems with sleep while still in service.  In this regard, the Veteran specifically denied frequent trouble sleeping in December 1980, March 1982, September 1986, and January 1992.  Upon clinical evaluation on each of those occasions, the examiner found the Veteran's nose, sinuses, mouth, throat, lungs, and chest to be normal.  Moreover, at each of those examinations, the Veteran also denied asthma, shortness of breath, chest pain, or other respiratory symptoms such as chronic cough.  Again, at the January 2015 VA examination, the Veteran reported that his problems with sleep began when he left the military rather than while he was still in service.  Therefore, there is no evidence of an in-service disease or injury.  See Holton, 557 F.3d at 1366.  

Nevertheless, even if the Veteran had evidence of an in-service disease or injury, the Board notes that the evidence does not support a finding of nexus.  The January 2015 VA examiner opined that the Veteran's sleep apnea was less than likely than not incurred in or caused by service.  To support this conclusion, she cited the Veteran's diagnosis in October 2007, many years after the Veteran's September 1992 separation from service.  However, as this opinion failed to consider the Veteran's lay statements with regard to the onset of his symptoms as distinct from the date of his diagnosis, and the Board remanded this case for a further opinion in August 2015.  

In March 2016, the AOJ obtained that opinion.  The March 2016 examiner considered the Veteran's lay statements as to problems sleeping for more than four hours per night, but still concurred with the January 2015 examiner.  He explained that insomnia is a separate and distinct diagnosis from sleep apnea.  The Veteran's lay statements regarding his inability to sleep for more than four hours per night do not suggest that he had symptoms of sleep apnea in service or immediately thereafter.  In this regard, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a Veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Importantly, this opinion is consistent with the Atlanta VAMC treatment records, and therefore is consistent with the Veteran's relevant medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The October 2007 sleep study in the Atlanta VAMC treatment records is the earliest diagnosis for sleep apnea of record, yet the Veteran had complained of snoring loudly and daytime somnolence as early as September 2006.  This is the earliest indication in the medical records for any problems sleeping or symptoms related to sleep apnea.  The Veteran continued describing his problems with sleep to his healthcare providers in March 2007, and finally underwent a sleep study in October 2007.  In December 2007, the results were interpreted to show severe obstructive sleep apnea.  The Kaiser Permanente treatment records show no earlier problems with sleep as the Veteran did not begin his treatment through Kaiser Permanente until July 2011.  

The Board further notes that, in September 1992, the Veteran submitted an original application for VA compensation benefits seeking service connection for several disabilities, including hypertension, lower back problems, and tinea pedis.  In November 2005, he filed a further application for increased evaluations of hypertension, lower back problems, and tinea pedis, in addition to new service-connection claims for bilateral foot and ankle problems.  Both his original claims in September 1992 and his later claims in November 2005 are entirely silent for any mention of sleep apnea.  Similarly, the Veteran's Atlanta VAMC treatment records prior to September 2006 are entirely silent for symptoms of sleep apnea.  This record lends support to the conclusion that, if the Veteran had sleep apnea since service, he would have mentioned the disability at the time he filed his earlier claims for VA compensation.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Instead, the September 2006 Atlanta VAMC treatment records are the earliest indication of sleep apnea symptoms, and his December 2008 claim is the first instance in which he claimed his sleep apnea was related to his military service. 

Therefore, there is also no evidence of a nexus between the Veteran's service and his current sleep apnea.  See Holton, 557 F.3d at 1366.  However, the lack of an in-service disease or injury is not fatal to a claim based on secondary service connection, and the Veteran has argued that his sleep apnea, GERD, sexual dysfunction, and service-connected hypertension are all related.  The January 2015 and March 2016 VA examiners addressed this possibility as well.  

The January 2015 VA examiner offered that the medical literature suggests that hypertension neither causes nor aggravates sleep apnea, rather sleep apnea increases the risk of developing hypertension.  The March 2016 VA examiner agreed; and with regard to aggravation, further explained that the Veteran's sleep apnea has not progressed beyond its normal progression.  The Veteran himself submitted research supporting the examiners' conclusions; specifically that sleep apnea increases health risks such as hypertension rather than hypertension causing sleep apnea.  Despite the Veteran's lay statements, this contention is clearly not supported by the medical literation.  The Veteran's own medical research supports January 2015 and March 2016 VA examiners' conclusions.  Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  

The Board has considered the Veteran's statements that his sleep apnea is secondary to his service-connected hypertension.  The Board notes lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  However, competence must be distinguished from probative weight.  To the extent that the Veteran is even competent to opine on this matter, the Board finds that the specific, reasoned opinions of the January 2015 and March 2016 VA examiners are of greater probative weight than the Veteran's general lay assertions in this regard.  As discussed above, the Veteran submitted medical research that actually undermines his proposition that his service-connected hypertension caused or aggravated his sleep apnea.  The January 2015 and March 2016 VA examiners reviewed the claims file, and relied on their training, knowledge, and expertise to form their opinions.  Stefl, 21 Vet. App. at 124; Guerrieri v. Brown, 4 Vet. App 467, 470-471 (1993).  The VA examiners also supported their conclusions with a rationale and considered the available medical literature.  

Based on the foregoing, the Board finds that the Veteran's sleep apnea did not manifest in service, and is not otherwise causally or etiologically related to his military service.  Further, his sleep apnea is not secondary to his service-connected hypertension.  For these reasons, the Board finds that the preponderance of the evidence is against this claim.  As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim for service connection for sleep apnea is denied.  

In this case, the Veteran served in the Persian Gulf from December 1990 to May 1991 and alleges that he has not been able to sleep more than four hours per night since he left service.  This raises the argument that he suffers from sleep disturbances as a result of that service in Southwest Asia.  That claim must be considered under the provisions of 38 U.S.C. §1117, as will be discussed in the remand below.  

Section 1117 provides presumptive service for veterans who served in the Persian Gulf War with a qualifying chronic disability which are defined to include one of the following: (a) an undiagnosed illness; (b) a medically unexplained chronic multisymptom illness (MUCMI); or (c) any diagnosed illness as determined by the Secretary.  The regulations implementing the statute define a MUCMI as an undiagnosed illness without conclusive pathophysiology or etiology, characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  The regulations further explain that chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.; see also M21-1 Manual, Section IV.ii.2.D (providing, in part, that sleep apnea cannot be presumptively service-connected under § 3.317).  With regard to sleep apnea, presumptive service connection under 38 U.S.C. § 1117 is not warranted as the Veteran has a diagnosis.  


ORDER

Service connection for sleep apnea is denied.  




REMAND

As noted in July 2014 and August 2015, the RO issued an August 2013 rating decision regarding whether new and material evidence had been submitted to reopen a service-connection claim for a bilateral foot disorder; service connection for diabetes and heart disease; increased evaluation for hypertension, lumbar strain, tinea pedis, and hemorrhoids; and TDIU.  Also as noted in July 2014 and August 2015, the Veteran responded to that August 2013 rating decision with a timely August 2013 notice of disagreement.  In both July 2014 and August 2015, the Board remanded this matter to the RO to issue a statement of the case (SOC) for those issues.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  

To date, the AOJ still has not issued a SOC for these issues.  As such, the Board finds that the RO has not substantially complied with the July 2014 and August 2015 remand directives.  Therefore, further remand is required to ensure that compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

Similarly, since the August 2015 remand, the RO issued an April 2016 rating decision denying service connection for PTSD, and the Veteran has responded with a timely December 2016 notice of disagreement.  Therefore, remand is required for the AOJ to issue a SOC for this issue.  Manlincon, 12 Vet. App. 238.  

As discussed above, the Veteran's sleep apnea cannot be considered as an undiagnosed illness related to his service in Southwest Asia.  However, the March 2016 VA examiner offered that insomnia and sleep apnea are separate and distinct conditions.  Therefore, with regard to sleep disturbances other than sleep apnea, such as insomnia, the Board finds that a further VA opinion is required.  

While on remand, the AOJ should take the opportunity to update the Veteran's VA treatment records, and contact him regarding his authorization to release any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC that addresses the issues of whether new and material evidence had been submitted to reopen a service-connection claim for a bilateral foot disorder; service connection for diabetes, heart disease, and PTSD; increased evaluations for hypertension, lumbar strain, tinea pedis, and hemorrhoids; and TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that this particular issue will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.  

2.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for sleep disturbances other than sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

3.  The AOJ should obtain any outstanding VA medical records, to include Atlanta VAMC since May 2017.  

4.  After obtaining any outstanding VA or private treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any sleep disorder other than sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran has contended that he has been unable to sleep more than four hours per night since he left service.  The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all disorders related to the Veteran's reported inability to sleep more than four hours per night.  In so doing, the examiner should note that the March 2016 VA examiner suggested that insomnia and sleep apnea are separate and distinct diagnoses.  

For each diagnosis identified, other than sleep apnea, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested during active service or is otherwise causally or etiologically related to the Veteran's military service, to include any environmental exposures therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  Review the development conducted while on remand to ensure that it is in complete compliance with the directives of this remand.  If that development is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the AOJ should note that this is third remand for issuing a SOC with regard to whether new and material evidence had been submitted to reopen a service-connection claim for a bilateral foot disorder; service connection for diabetes and heart disease; increased evaluations for hypertension, lumbar strain, tinea pedis, and hemorrhoids; and TDIU.  

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


